Exhibit 10.58

LOGO [g132306g32u95.jpg]

Annual Incentive Plan

Plan Description

Introduction: This Document

This document is a general description of the NBC Universal Annual Incentive
Plan (the “Plan”). It is not a contract between a Plan participant and NBC
Universal (the “Company”) and does not guarantee either a payout under the plan
or continued employment with the Company to participants in the Plan. In the
event of any questions concerning the operation of the Plan, the decisions of
the AIP Committee (described in Section 3 below) will be final and binding on
all parties.

Section 1: Objectives

The objectives of the Plan are: (1) to motivate key employees of NBC Universal
to achieve or exceed financial and business targets by rewarding them for
superior business and personal performance; (2) attract and retain the highest
caliber employees by offering competitive total cash opportunities; and
(3) provide a meaningful link between overall business performance and total
compensation paid to AIP participants.

Section 2: Effective Date and Plan Year

The Plan covers the Company’s fiscal year, which runs from January 1 to
December 31 (“Plan Year”).

Section 3: Administration and Governance

The AIP Committee (the “Committee”) is appointed by the Chief Executive Officer
of NBC Universal, and consists of the following:

 

  •  

CFO, NBC Universal

  •  

EVP Human Resources, NBC Universal

  •  

VP Compensation and Benefits, NBC Universal

  •  

SVP Financial Planning & Analysis, NBC Universal

The Committee has the power and authority to interpret and administer all
aspects of the Plan and to adopt or change any rules, agreements, guidelines, or
instruments as may be needed to administer the Plan and conduct its business.

 

Revised April 23, 2010   page 1 of 5     NBCU Confidential   



--------------------------------------------------------------------------------

AIP Plan Document—Continued

This includes, without limitation, the authority to resolve all matters relating
to individual bonus payments (“Awards”) made under the Plan, eligibility
determinations, target levels, funding, and restrictions that may be applied to
any Award.

The Committee has the power to amend or terminate the Plan. The Committee’s
decisions and findings with respect to the Plan are final and binding on all
participants.

Section 4: Eligibility and Targets

Key management company employees are eligible to participate in the Plan,
subject to the recommendations of senior management and the final approval of
the Committee. Eligibility to participate in the Plan will be communicated and
confirmed to participants through an AIP Plan Memorandum (the “Plan
Memorandum”).

The Plan Memorandum will communicate to participants their AIP Target
Opportunity for the year. In the US, the Target (which is the size of the Award
associated with meeting but not exceeding both business and personal performance
targets, “Target”) will generally be expressed as a fixed dollar opportunity
that does not change throughout the year unless promoted. In other countries,
the Target may be expressed as either a fixed amount in the appropriate currency
or as a percentage of base salary.

If an employee either joins the Company in a bonus eligible position or moves
into a bonus eligible position during the Plan Year, in order to be eligible to
participate in the Plan during that Plan Year, the employee must have commenced
active services to the Company before the Eligibility Cutoff Date. The
Eligibility Cutoff Date for purposes of the Plan is October 1st of each Plan
Year. Employees who gain eligibility before the Eligibility Cutoff Date will
have Targets prorated based upon the time in which he or she has commenced
providing active services to the Company in that bonus eligible position.

For all purposes relating to the Plan, prorated Targets will be calculated as
the number of months of eligible service divided by 12. Any event that adds or
removes an employee from the Plan or changes the AIP Target (e.g., a promotion,
demotion, reclassification, etc.) can lead to proration. For partial months of
service, any action that occurs on or before the 15th day of the month will be
deemed to have occurred on the first day of that month. Actions occurring on the
16th day of a month or later will be deemed to have occurred on the first day of
the following month.

 

Revised April 23, 2010   page 2 of 5     NBCU Confidential   



--------------------------------------------------------------------------------

AIP Plan Document—Continued

Section 5: Plan Elements

A. Business Components and Bonus Pools

The Committee will determine annually which business components (“Components”)
of NBC Universal will be measured for the purposes of the Plan. Each Component
will have, based upon its business performance, an AIP bonus pool (“Component
Pool”) established at the close of a Plan Year. All Awards are paid from the
Component Pool and the total Awards paid out cannot exceed the calculated
funding of each Component Pool. The Committee, in its sole discretion, may
adjust the size of Component Pools based upon considerations including the
quality of earnings, strategic considerations, etc.

B. Performance Measures

The Committee will determine the performance measures (“Performance Measures”)
that will be used for funding the Component Pools under the Plan (e.g.,
Operating Profits), the proportionate weight to be assigned to each selected
Performance Measure, and the levels that will be needed to achieve Target,
maximum, and minimum funding under the Plan.

C. Bonus Pool Funding

The target pool for each Component is the sum of the individual AIP Targets of
all Component participants, (“Target Pool”). The Target Pool will be 100% funded
if the Component achieves (but does not exceed) the targeted business
performance levels (“Performance Target”) for all performance measures
established by the Committee at the outset of each Plan Year. The maximum
funding of a Component Pool is 200% of the Target Pool. That is the level of
funding associated with meeting or exceeding the maximum performance levels set
by the Committee at the outset of a Plan Year. A Component Pool may not be
funded at all if the minimum performance levels set by the Committee at the
outset of Plan Year are not met for all of the Performance Measures established
by the Committee. If the minimum standards for funding set by the Committee at
the outset of a Plan Year are met, but not exceeded, the Component Pool will be
funded at 50% of the Target Pool. For performance levels that exceed the minimum
but are below the Performance Target and for performance levels that exceed the
Performance Target but are below maximum, pool funding will be determined by
interpolation.

For the purposes of determining Component Pool funding, each Performance Measure
is measured separately and independently of the other Performance Measures.

 

Revised April 23, 2010   page 3 of 5     NBCU Confidential   



--------------------------------------------------------------------------------

AIP Plan Document—Continued

D. Award Determination

Awards under the Plan are calculated by multiplying three items:

 

  •  

AIP Target Bonus

  •  

Business Component Score—a percentage of the Target Pool (which may be greater
or less than 100%) based on the actual performance of the Business Component
against goals and the performance of NBCU or NBCU International against goals.
As described in Section 5.A and as appears in your Plan Memorandum.

  •  

An individual performance factor that reflects the participant’s performance.
This factor can be 0 or range from 50% to 125%.

E. Award Payments

All payments are made after actual results on Performance Measures have been
determined, typically within the first quarter of the following year.

Participants must be providing active services to NBC Universal (or receiving
benefits under the Company’s short-term disability plan known as the NBCU Salary
Continuance Plan) at the time of payout to receive their Awards under the Plan.

In the case of death, retirement or long-term disability during a Plan year, a
participant or his or her estate will receive pro rata consideration.

Time spent under the NBCU Salary Continuance Plan will count as regular service
for the purposes of the Plan.

Section 6: Miscellaneous Provisions

A. Unsecured Obligation

No trust fund shall be created in connection with the Plan or any Awards payable
under the Plan and there is no required funding of amounts that might become
payable under the Plan. No participant will have an interest in any fund or
asset of the Company as a result of the Plan. All liabilities relating to the
Plan are general unsecured liabilities of the Company and Plan participants have
the same rights as other unsecured creditors of the Company.

 

Revised April 23, 2010   page 4 of 5     NBCU Confidential   



--------------------------------------------------------------------------------

AIP Plan Document—Continued

B. Nonassignability

No right to or interest in the Plan or to any Award is assignable or
transferable or subject to any lien or encumbrance, either directly or
indirectly, by operation of law or otherwise, including levy, garnishment,
attachment, pledge, or bankruptcy.

C. Withholding Taxes

All Awards under the Plan are subject to all applicable withholding taxes,
including federal and state income taxes and employment taxes. The Company will
withhold such taxes in accordance with applicable tax laws and regulations.

 

Revised April 23, 2010   page 5 of 5     NBCU Confidential   